          CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 1 of 33




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    THOMAS JOHN STYCZINSKI; TOM                     Case No. 20‐CV‐2019 (NEB/BRT)
    “THE COIN GUY”, LLC; TREASURE
    ISLAND   COINS,    INC.;    and
    NUMISMATIST   UNITED     LEGAL
    DEFENSE,                                    ORDER ON MOTION FOR SUMMARY
                                                  JUDGMENT AND MOTION TO
                       Plaintiffs,                        DISMISS

    v.

    GRACE ARNOLD, in her capacity as
    Commissioner    of  the Minnesota
    Department of Commerce,

                       Defendant.



         Several coin dealers and an association of coin dealers1 (collectively, the “Coin

Dealers”) sued Grace Arnold, the Commissioner of the Minnesota Department of

Commerce,       alleging   that   Minnesota’s   statute   regulating   bullion   dealers   is

unconstitutional or preempted by federal law. The Coin Dealers moved for summary

judgment, and Commissioner Arnold moved to dismiss. For the reasons below, the Court

grants and denies both motions in part.




1The plaintiffs are Thomas John Styczinski; Tom “The Coin Guy”, LLC; Treasure Island
Coins, Inc.; and Numismatist United Legal Defense.
        CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 2 of 33




                                     BACKGROUND

       This lawsuit challenges the Minnesota statute regulating “bullion product

dealers,” a classification that generally includes coin dealers.2 The statute imposes certain

requirements and prohibitions on bullion product dealers and their representatives. See

Minn. Stat. §§ 80G.01–.11. The plaintiff Coin Dealers challenge the constitutionality of the

law, and the dispute centers around the definition of “dealer” and the requirements

imposed upon dealers by the law. These requirements apply only to those who meet

dealer status under the law.

       The definition of dealer is, at a minimum, less than straightforward. To begin,

under the statute a “dealer” is a person or entity “who buys, sells, solicits, or markets

bullion products or investments in bullion products to consumers” and who satisfies one

of three requirements: (1) being “incorporated, registered, domiciled, or otherwise

located in” Minnesota; (2) having a “dealer representative”3 in Minnesota; or (3) who

“does business with a consumer at a location in this state, or delivers or ships a bullion

product or makes a payment to a consumer at an address in this state, unless the




2A “bullion product” is “any coin, round, bar, or ingot containing silver, gold, platinum,
palladium, or other precious metal.” Minn. Stat. § 80G.01, subdiv. 2.

3A “dealer representative” is a person who acts as “an employee, contractor, or agent of
a dealer and who “interact[s] with consumers for the purpose of the buying, selling,
solicitation, or marketing of bullion products or investments in bullion products.” Minn.
Stat. § 80G.01, subdiv. 4.



                                             2
        CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 3 of 33




transaction occurs when the consumer is at a business location outside of this state.” Id.

§ 80G.01, subdiv. 3(a).

       It gets more complex from there. Even if a person or entity meets the above

definition under subdivision 3(a), they may still be exempted from dealer status under

subdivision 3(b). Examples include wholesalers, those who sell exclusively at garage or

estate sales, securities brokers, auctioneers, people who only sell at twelve or fewer

Minnesota trade shows per year, and banks and other financial institutions. Id. § 80G.01,

subdiv. 3(b).

       The next step is determining what obligation the law imposes upon dealers. If a

person or entity meets the definition of dealer, does not qualify for exemptions, and

transacts $25,000 or more in bullion products in a year, they must register with the

commissioner of commerce and pay a $25 registration fee. Id. § 80G.02, subdivs. 1, 5.

Conducting business after failing to register is a misdemeanor. Id. § 80G.08. Additionally,

a dealer must maintain a surety bond in an amount determined by its transactions with

Minnesota consumers in the twelve‐month period prior to registration or renewal.4 Id.

§ 80G.06, subdiv. 1.


4At the time this suit was filed, and until after the hearing on the parties’ motions, a
dealer only needed to maintain a surety bond if its sales in the previous twelve months
were $25,000 or greater. Minn. Stat. § 80G.06 (2016). In addition, the surety bond section
contained no language geographically limiting the transactions that counted toward the
surety bond threshold. See id. While the motions were under advisement, the Minnesota
Legislature amended the surety bond portion of the bullion dealer law. (ECF Nos. 36,
36‐1 at 20.) Now, only transactions with Minnesota consumers count toward the surety


                                            3
        CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 4 of 33




      And, in addition to the registration and bond requirements, the bullion dealer law

regulates a dealer’s sales practices. Among other things, a dealer must: provide a

consumer with an invoice, investigate any consumer complaints, deliver bullion products

to the consumer in the agreed‐upon timeframe, refrain from misrepresenting any

material aspect of a bullion product, and stop calling a consumer after the consumer

requests not to be contacted. Id. § 80G.07, subdiv. 1. The commissioner of commerce has

authority to enforce the bullion dealer law, and Commissioner Arnold has used this

authority. Id. § 80G.10, subdivs. 1–2; (ECF No. 1 (“Compl.”) ¶¶ 28, 31–35.)

      The Coin Dealers bringing this lawsuit would like to transact in bullion products

without registering or posting a bond, and so they challenge the legality of the bullion

dealer law. (Compl. ¶¶ 40–44.) First, they claim that the bullion dealer law violates the

Dormant Commerce Clause in three ways: it excessively burdens interstate commerce, it

discriminates against out‐of‐state commerce, and it regulates conducts outside of

Minnesota. (Id. ¶¶ 45–123.) Second, they claim that the bullion dealer law violates the

Fourteenth Amendment because it is impermissibly vague. (Id. ¶¶ 124–44.) Third, the

Coin Dealers claim that the bullion dealer law is preempted because it conflicts with

federal laws and policies related to coins issued by the United States Mint and Individual

Retirement Accounts (“IRAs”). (Id. ¶¶ 145–86.) Both parties filed a dispositive motion:




bond threshold, and dealers must maintain a surety bond even if they sold less than
$25,000 worth of bullion products in the past year. Minn. Stat. § 80G.06 (2021).


                                            4
        CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 5 of 33




the Coin Dealers for summary judgment and Commissioner Arnold to dismiss for failure

to state a claim and, for the Coin Dealers’ IRA preemption claim, for lack of subject matter

jurisdiction. (ECF Nos. 19, 26.)

                                       ANALYSIS

       The Court must grant the Coin Dealers’ summary judgment motion if they show

“that there is no genuine dispute as to any material fact and the[y are] entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). Neither party disputes any material

facts, making this a purely legal issue. As for Commissioner Arnold’s motion to dismiss,

the Court accepts the facts as alleged in the Coin Dealers’ Complaint and asks only

whether the facts they pled would entitle the Coin Dealers to relief. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); see also Cnty. of St. Charles v. Mo. Fam. Health Council,

107 F.3d 682, 684–85 (8th Cir. 1997) (affirming the district court’s grant of a motion to

dismiss on a matter of statutory interpretation).

       I.     Dormant Commerce Clause

       The Coin Dealers’ first three challenges to the law are under the Dormant

Commerce Clause. The Commerce Clause grants Congress the power to “regulate

Commerce . . . among the several States.” U.S. Const. art. I, § 8, cl. 3. The negative

implication of this power, the Dormant Commerce Clause, is that states may not enact

laws that “unduly restrict interstate commerce.” Tenn. Wine & Spirits Retailers Ass’n v.

Thomas, 139 S. Ct. 2449, 2459 (2019). The Coin Dealers claim that the bullion dealer law



                                             5
          CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 6 of 33




violates the Dormant Commerce Clause in three ways: it unduly burdens interstate

commerce, it discriminates against out‐of‐state commerce, and it is impermissibly

extraterritorial in its scope. (Compl. ¶¶ 45–123; ECF No. 21 at 16–30; ECF No. 31 at 2–20.)

      A. Statutory Interpretation

         The parties’ Dormant Commerce Clause arguments depend on the scope of the

bullion dealer law. (E.g., ECF No. 29 at 6–8; ECF No. 31 at 4–7.) Determining the scope of

the law is crucial to these claims because the parties’ contrasting interpretations impact

the degree to which the law burdens interstate commerce. Most notably, the Coin Dealers

claim that purely out‐of‐state transactions count toward the $25,000 threshold that

triggers the registration requirement; Commissioner Arnold argues that they do not.

Thus, the Court must engage in statutory interpretation.

         The parties have not cited, and the Court cannot find, any Minnesota Supreme

Court case interpreting the bullion dealer law.5 Because the Minnesota Supreme Court

has not interpreted the bullion dealer law, the Court must “‘predict, as best [it] can, how

[the Minnesota Supreme Court] would decide the issue’” of the law’s scope. Qwest

Comms. Co., LLC v. Free Conferencing Corp., 905 F.3d 1068, 1074 (8th Cir. 2018) (internal

quotation and citation omitted); see also Progressive N. Ins. Co. v. McDonough, 608 F.3d 388,

390 (8th Cir. 2010) (noting that a federal court is “bound by decisions of the highest state

court when interpreting state law”).


5   Or, for that matter, any Minnesota Court of Appeals case interpreting the law.


                                              6
        CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 7 of 33




       When interpreting a statute, the Minnesota Supreme Court first asks whether the

statute is ambiguous on its face. Wilbur v. State Farm Mut. Auto. Ins. Co., 892 N.W.2d 521,

523 (Minn. 2017) (citation omitted). A statute is ambiguous only when “the language

therein is subject to more than one reasonable interpretation.” Id. (citation omitted). If the

statute is not ambiguous, the Court stops there. Roberts v. State, 933 N.W.2d 418, 423

(Minn. Ct. App. 2019) (citing State v. Peck, 773 N.W.2d 768, 772 (Minn. 2009)).

       As noted above, the critical issue in this case is determining which transactions

count toward the $25,000 threshold that triggers the registration requirement. The plain

language of Section 80G.02 unambiguously counts out‐of‐state transactions toward this

threshold, especially in light of the amendments made to the law.6 There is no support in

the text of the statute for Commissioner Arnold’s argument to the contrary, and when the

text of the statute is unambiguous, the Court cannot read words into the statute that are

not in the text. In re Matter of Dahlgren Twp., 906 N.W.2d 512, 518 (Minn. Ct. App. 2017)

(citing Reiter v. Kiffmeyer, 721 N.W.2d 908, 911 (Minn. 2006)). The registration requirement

counts transactions “in the aggregate” and lacks a geographic limit regarding which

transactions count. Minn. Stat. § 80G.02, subdiv. 1. Nor is the definition of “dealer”

geographically limited. Id. § 80G.01, subdiv. 3. Aside from the surety bond requirement,


6 The Minnesota legislature, by amending the surety bond section of the law to include
only transactions with Minnesota consumers, showed that it is able to geographically
limit transactions that count toward a threshold when it so wishes. Minn. Stat. § 80G.06
(2021). The legislature did not add such a limit to the registration requirement in Section
80G.02.


                                              7
        CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 8 of 33




the law does not state that only transactions in Minnesota count, and the Court cannot

read that limitation into the law. See Premier Bank v. Becker Dev., LLC, 785 N.W.2d 753, 760

(Minn. 2010) (explaining that under the Minnesota Supreme Court’s rules of statutory

construction, a court cannot add words or meaning to a statute when the legislature has

omitted or overlooked them).

       An example illustrates: an Iowa coin dealer sells $25,000 worth of bullion products

in Iowa and a single coin for one dollar in Minnesota. That coin dealer is a “dealer” under

the statute because she sold bullion products to a consumer in Minnesota.7 Minn. Stat.

§ 80G.01, subdiv. 3(a)(3). And she would have to register because she sold $25,001 worth

of bullion products “in the aggregate”—under the plain language of the statute, it does

not matter where those aggregate sales took place, just that they summed to $25,000. Id.

§ 80G.02.

       Similarly, Minnesota coin dealers would be required to register even if they only

transacted bullion products out of state. Take a hypothetical Minnesota coin dealer who

traveled to a trade show in Wisconsin and sold a bullion product worth $25,000. That coin

dealer is a dealer under the statute, because she sold a bullion product and is domiciled




7This hypothetical assumes that the coin dealer does not qualify for any of the Section
80G.01, subdivision 3(b) exceptions.



                                             8
        CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 9 of 33




in Minnesota.8 Id. § 80G.01, subdiv. 3(a)(1). She would have to register because she sold

$25,000 or more in bullion products. Id. § 80G.02.

       This reading is supported by the Eighth Circuit’s decision in Olson v. Push, Inc.,

640 F. App’x 567 (8th Cir. 2016). In Olson, the Eighth Circuit, applying Minnesota rules of

statutory interpretation, interpreted the Minnesota Drug and Alcohol Testing in the

Workplace Act’s (“DATWA”) definition of “employer.” Id. at 569–70. The statute defined

an “employer” as “a person or entity located or doing business in [Minnesota] and having

one or more employees.” Id. at 569 (citing Minn. Stat. § 181.950, subdiv. 7). The parties

disagreed whether “employer” covered the out‐of‐state employees of an entity that does

business in Minnesota. The Eighth Circuit interpreted the statute broadly, reasoning that

DATWA contained no limiting language restricting its applicability to only Minnesota‐

based employees. Id. at 569–70. As in Olson, the bullion dealer law contains no limiting

language suggesting that only Minnesota sales count toward the $25,000 registration

threshold.

       In sum, the registration requirement contains no geographic limiting language,

and the Court cannot read into the statute a modification that is not there. See Dahlgren

Twp., 906 N.W.2d at 518 (citation omitted); Roberts, 933 N.W.2d at 423 (explaining that

when a statute is clear on its face, a court considers no other factors) (citation omitted).




8Again assuming that the coin dealer does not qualify for any of the subdivision 3(b)
exceptions.


                                             9
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 10 of 33




The Court analyzes the Coin Dealers’ Dormant Commerce Clause claims under this

interpretation of the law.

    B. Discrimination Against Out‐of‐State Commerce

       The Coin Dealers claim that the bullion dealer law unconstitutionally

discriminates against out‐of‐state trade shows. Because the Coin Dealers are claiming

injury to entities other than themselves, the Court must first assess whether they have

standing to bring such a challenge. See Raines v. Byrd, 521 U.S. 811, 819 (1997).

       1. Standing

       A plaintiff must establish standing to bring each claim, including an injury‐in‐fact.9

Town of Chester v. Laroe Ests., Inc., 137 S. Ct. 1645, 1650 (2017); Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 157–58 (2014) (explaining that a plaintiff must establish the

elements of standing for each claim). Among other things, the injury must be

particularized and specific to the plaintiff, ensuring that the plaintiff has a “personal

stake” in the outcome. Raines, 521 U.S. at 819 (emphasizing the personal nature of the

injury requirement) (citations omitted). In the Commerce Clause context, plaintiffs can

establish injury by showing that a law’s alleged discrimination against some other out‐

of‐state entity financially harms them. See S.D. Farm Bureau, Inc. v. Hazeltine, 340 F.3d 583,

592 (8th Cir. 2003) (holding that companies that lost business as a result of a law that


9 Aside from the Coin Dealers’ IRA preemption claim, discussed below, there is no
challenge to the Coin Dealers’ standing to bring their other claims, and the Court
concludes that the Coin Dealers have standing for those claims.


                                             10
          CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 11 of 33




discriminated against out‐of‐state entities had standing, even though the law did not

discriminate against the plaintiffs); Gen. Motors Corp. v. Tracy, 519 U.S. 278, 286–87 (1997)

(concluding that a car manufacturer, against whom the statute at issue did not

discriminate, had standing to bring a Dormant Commerce Clause challenge because the

discrimination would force it to pay more for an input purchased from out‐of‐state).

Additionally, a plaintiff has standing when violating the allegedly discriminatory law

would subject the plaintiff to a credible threat of enforcement. Alexis Bailly Vineyard, Inc.

v. Harrington, 931 F.3d 774, 778 (8th Cir. 2019) (holding that a vineyard had standing to

challenge a law that discriminated against out‐of‐state ingredient suppliers when the

vineyard intended to purchase from an out‐of‐state supplier and faced a credible threat

of prosecution if it bought ingredients from those suppliers).

         Some of the Coin Dealers have established that they face injury resulting from the

bullion dealer law’s discrimination against out‐of‐state trade shows. First, the Coin

Dealers have standing because they face a credible threat of enforcement if they engage

in conduct that the allegedly discriminatory law curtails. Under the law, the Coin Dealers

cannot sell at an out‐of‐state trade show without losing eligibility for an exception to

dealer status. Thus, if they sell at an out‐of‐state trade show and are ineligible for the

other exceptions, they must register.10 As the Coin Dealers have alleged, if they continue




10   Assuming they meet the $25,000 registration threshold.


                                             11
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 12 of 33




to do business without registering, they face a threat of enforcement, so they have

standing. (Compl. ¶¶ 28–39); Alexis Bailly, 931 F.3d at 778.

       Second, as in Hazeltine, some of the Coin Dealers have standing because they face

financial harm from the discrimination. Styczinski and other plaintiffs11 would like to

participate in out‐of‐state trade shows without having to register. (Compl. ¶¶ 40(e), 43(f).)

Under subdivision 3(b)(5), Styczinski is not considered a dealer if he engages in no more

than twelve in‐state trade shows. Minn. Stat. § 80G.01, subd. 3(b)(5). But if he participates

in a single out‐of‐state trade show, he becomes ineligible for the subdivision 3(b)(5)

exception. The same is not true if he participates in a single in‐state trade show. By being

unable to participate in out‐of‐state trade shows without losing eligibility for the

subdivision 3(b)(5) exception, Styczinski (and others like him) are forced to forgo




11Plaintiffs include an organizational plaintiff, the Numismatist United Legal Defense
fund. An organization has standing to sue when (1) its members would have standing;
(2) the suit is relevant to the organization’s purpose; and (3) individual members’
participation in the suit is unnecessary. Owner‐Operator Indep. Drivers Ass’n, Inc. v. U.S.
Dep’t of Transp., 831 F.3d 961, 967 (8th Cir. 2016) (citation omitted). Members of the
Numismatist United Legal Defense would have standing because they wish to participate
in out‐of‐state trade shows without having to register. (Compl. ¶ 43.) This suit is
consistent with the purpose of the Numismatist United Legal Defense fund, which is to
“protect [coin dealers’ and coin collectors’] legal rights to collect and deal in coins.” (Id.
¶ 5.) Finally, the Court sees no reason why the individual members of the Numismatist
United Legal Defense would have to participate in this suit. Thus, the organization has
standing.



                                             12
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 13 of 33




potential sales at out‐of‐state trade shows, decreasing their potential sales and thus

causing them financial harm.12

       2. Merits

       A state law that discriminates against interstate commerce is generally invalid.

LSP Transmission Holdings, LLC v. Sieben, 954 F.3d 1018, 1026 (8th Cir. 2020) (citation

omitted). There are three ways in which a law might discriminate: on its face, in its

purpose, or through its effects. Id. (citation omitted). A law discriminates against

interstate commerce when it provides for “differential treatment of in‐state and out‐of‐

state economic interests that benefits the former and burdens the latter.” Alexis Bailly, 931

F.3d at 778 (quoting Or. Waste Sys., Inc. v. Dep’t of Env’t Quality, 511 U.S. 93, 99 (1994)).

The magnitude of the discrimination is irrelevant—even marginal discrimination violates

the Dormant Commerce Clause. Associated Indus. of Mo. v. Lohman, 511 U.S. 641, 650 (1994)

(citations omitted). If the law is discriminatory, Commissioner Arnold must show, under

“‘rigorous scrutiny’” that the law “serves some legitimate purpose unrelated to limiting

interstate commerce and that the [law] is the only possible way to achieve this purpose.”

U & I Sanitation v. City of Columbus, 205 F.3d 1063, 1067–68 (8th Cir. 2000) (citations

omitted).




12Plaintiff Treasure Island Coins, Inc. is not similarly situated. It has not alleged that it
wishes to participate in out‐of‐state trade shows without registering, so the Court cannot
conclude that it faces a threat of financial harm. Thus, it lacks standing to bring a Dormant
Commerce Clause discrimination claim under the theory of financial harm.


                                             13
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 14 of 33




       The bullion dealer law discriminates against out‐of‐state trade shows on its face

and through its effects. The law allows coin dealers to sell at up to twelve in‐state trade

shows per year without registering,13 but it does not afford the same privilege to those

selling at out‐of‐state trade shows. This differential treatment makes in‐state trade shows

more attractive than out‐of‐state shows. All else equal, a bullion dealer would prefer to

take part in a Minnesota trade show, and thus retain eligibility for a dealer status

exemption, than an out‐of‐state trade show which would automatically cause them to

forfeit eligibility for that exemption. In other words, the bullion dealer law impermissibly

benefits in‐state commerce and burdens out‐of‐state commerce. LSP Transmission, 954

F.3d at 1026.

       The next question, then, is whether Minnesota has another way to advance the

legitimate interest served by this law. U & I Sanitation, 205 F.3d at 1068. The law serves to

regulate bullion dealers and protect the public from unscrupulous business practices in

bullion transactions. Representative Hilstrom, Statement on HF157, (May 15, 2013), at

39:33–40:02, https://www.house.leg.state.mn.us/hjvid/88/880378 [hereinafter Statement on

HF157] (explaining that the bill is designed to protect the public, and specifically seniors,

from fraudulent and unscrupulous coin dealers). But excepting Minnesota‐trade‐show‐

only dealers does not serve this purpose. The law would serve the state’s purposes just




13Assuming the coin dealer does not transact in coins anywhere other than the in‐state
trade shows.


                                             14
        CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 15 of 33




as well, if not better, without the subdivision 3(b)(5) exception. More bullion dealers

would then be covered by the law, expanding its protections. Exempting participants at

in‐state trade shows from dealer status is not necessary to protect the public from

unsavory business practices in bullion transactions. Because the in‐state trade show

exception discriminates against out‐of‐state commerce and is not the only way to advance

the state’s interest, it is unconstitutional.

       3. Remedy

       In Minnesota,14 a statute is generally severable. Minn. Stat. § 645.20. A statute is

only non‐severable if: (1) the statute includes a provision saying it is not severable; (2) the

valid and the void portions of the statute are so interconnected and dependent on each

other that the legislature would not have enacted the statute in its severed form; or (3) the

valid provisions, by themselves, are “incomplete and are incapable of being executed in

accordance with the legislative intent.” Id. None of these three apply. Chapter 80G has no

non‐severability provision, and the Court cannot conclude that the in‐state trade show

exception of subdivision 3(b)(5) is so interconnected with the rest of the bullion dealer

law that the legislature would not have enacted it in its severed form. Finally, the bullion

dealer law is not incomplete without this provision. The registration and bond

requirements of Sections 80G.02 and 80G.06 still apply, and even without the in‐state




14The severability of a state statute is a matter of state law. Leavitt v. Jane L., 518 U.S. 137,
139 (1996).


                                                15
           CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 16 of 33




trade show exception, the bullion dealer law is still capable of protecting the public from

unsavory bullion dealers.

       The Court must next determine how much of subdivision 3(b)(5) to sever. When

severing a part of a statute, the Court must “attempt to effectuate the intent of the

legislature had it known that a provision of the law was invalid.” State v. Melchert‐Dinkel,

844 N.W.2d 13, 24 (Minn. 2014) (internal quotation and citation omitted). Additionally,

and perhaps obviously, the Court should sever as little of the statute as possible. Back v.

State, 902 N.W.2d 23, 31 (Minn. 2017) (citations omitted). The smallest portion the Court

could sever to render the statute constitutional is to strike “in this state” from subdivision

3(b)(5). With those three words stricken, the bullion dealer law no longer favors in‐state

trade shows over their out‐of‐state counterparts. Without these words, the law still serves

the legislature’s intent—to protect the public from unscrupulous bullion dealers.

Melchert‐Dinkel, 844 N.W.2d at 24. Thus, the Court severs “in this state” from subdivision

3(b)(5).

   C. Undue Burden

       Even after finding unconstitutionality on the grounds of discrimination against

out‐of‐state commerce, the Court must still analyze the Coin Dealers’ next challenge—

that the law places an undue burden on interstate commerce. LSP Transmission, 954 F.3d

at 1030–31. The Court concludes that it does not. Undue burden claims are evaluated

under the Pike balancing test, under which a court balances the “legitimate local public



                                             16
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 17 of 33




interest against [the law’s] incidental burden on interstate commerce.” Id. at 1030 (citation

omitted). A law is invalid if “the burden imposed on such commerce is clearly excessive

in relation to the putative local benefits.” Id. (quoting Pike v. Bruce Church, Inc., 397 U.S.

137, 142 (1970)). When assessing the burden a statute imposes, a court is not limited to

considering the effects on the parties before it, but should “adopt an aggregate analysis

whereby [the court] consider[s] the interstate effect on the . . . market if several

jurisdictions were to adopt similar [statutes].” U & I Sanitation, 205 F.3d at 1069.

       The bullion dealer law’s impact on interstate commerce is minimal. Registering,

paying a $25 fee, and obtaining a surety bond are the only things standing between coin

dealers wishing to sell bullion product in Minnesota and being able to do so lawfully. See

Am. Target Advert., Inc. v. Giani, 199 F.3d 1241, 1254 (10th Cir. 2000) (concluding that

requirements that firms register with the state and pay a $250 application fee were

minimal burdens on interstate commerce). Although some out‐of‐state bullion dealers

may determine that the benefits of doing business in Minnesota do not outweigh the costs

of complying with the requirements, these minimal requirements do not seriously

impede interstate commerce. The Dormant Commerce Clause, after all, “protects the

interstate market, not particular interstate firms, from prohibitive or burdensome

regulations.” Exxon Corp. v. Governor of Md., 437 U.S. 117, 127–28 (1978); see also Pharm.

Care Mgmt. Ass’n v. Rowe, 429 F.3d 294, 313 (1st Cir. 2005) (citation omitted) (explaining

that a law does not burden interstate commerce when the only burden is an impact on a



                                             17
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 18 of 33




firm’s profits). Additionally, the aggregate effect on interstate commerce would be

negligible even if several other states adopted similar bullion dealer laws. See U & I

Sanitation, 205 F.3d at 1069. Though there may be more friction in the bullion products

market if this were the case, nothing in these laws would prohibit the interstate sale of

bullion products. Instead, bullion dealers would just have to register in several states.

       Even if the bullion dealer law somewhat burdens interstate commerce, the law’s

consumer protection benefits greatly exceed those burdens. The law was enacted in

response to a wave of fraudulent practices in the bullion market, including fraudulent

solicitation targeting the elderly. Statement on HF157 at 39:33–40:02 (explaining that the

bill is designed to protect the public, and specifically seniors, from fraudulent and

unscrupulous coin dealers). Minnesota has an interest in stemming such fraudulent

activity. See Am. Target, 199 F.3d at 1254 (holding that the state had a legitimate public

interest in preventing fraud and noting that “[i]n its legitimate campaign against

fraudulent solicitations, the state would be severely hampered if allowed only to regulate

in‐state solicitors”); Ford Motor Co. v. Tex. Dep’t of Transp., 264 F.3d 493, 503 (5th Cir. 2001)

(concluding that preventing fraud and “other abuses of [] citizens” were legitimate public

interests) (citation omitted).

   D. Extraterritoriality

       The Coin Dealers’ next challenge to the law is that it regulates wholly out‐of‐state

commerce. The Court agrees that part of the law—Section 80G.07—does, and that this



                                               18
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 19 of 33




section is therefore unconstitutional on this ground. “The Commerce Clause precludes

application of a state statute to commerce that takes place wholly outside of the stateʹs

borders.” Cotto Waxo Co. v. Williams, 46 F.3d 790, 793 (8th Cir. 1995) (citing Healy v. Beer

Inst., 491 U.S. 324, 336 (1989)). A state law that has the effect of controlling out‐of‐state

conduct is per se invalid. North Dakota v. Heydinger, 825 F.3d 912, 919 (8th Cir. 2016)

(citations omitted). A statute is impermissibly extraterritorial when it “necessarily

requires out‐of‐state commerce to be conducted according to in‐state terms.” Cotto Waxo,

46 F.3d at 794.

       Section 80G.07 of the bullion dealer law regulates wholly out‐of‐state conduct. As

discussed above, supra Analysis I.A, the definition of “dealer” does not limit dealer status

to transactions occurring in Minnesota. Under the plain language of the bullion dealer

law, once a person or entity “does business with” a consumer located in Minnesota, they

qualify as a dealer, and the bullion dealer law applies to all of the dealer’s transactions—

whether in Minnesota or outside it. Minn. Stat. § 80G.01, subdiv. 3(a)(3). Likewise,

Section 80G.07’s regulations on a Dealer’s conduct contains no geographically limiting

language. So, for instance, any coin dealer who has made at least one transaction in

Minnesota is subject to the Section 80G.07 prohibitions for all transactions while they are

a dealer, even when located outside of Minnesota and not doing business with a

Minnesota consumer. One Minnesota transaction thus renders an individual a “dealer”

in Minnesota and makes all the Dealer’s transactions subject to Section 80G.07. Thus,



                                             19
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 20 of 33




Section 80G.07 applies to commerce that takes place wholly outside Minnesota, making

it unconstitutionally extraterritorial.15

       Because Section 80G.07 is unconstitutionally extraterritorial, the Court will sever

it from the bullion dealer law. As stated above, the bullion dealer law does not have a

non‐severability provision. Whether the rest of the bullion dealer law is “so essentially

and inseparably connected with, and so dependent upon” Section 80G.07 is admittedly a

closer call than the in‐state trade show exception. Minn. Stat. § 645.20. But although

Section 80G.07 plays a large role in the law’s protection of the public against fraudulent

bullion dealers, it is far from the only such protection, and the Court cannot conclude that

the legislature would not have enacted the bullion dealer law without it. For the same

reasons, the bullion dealer law is not “incomplete” nor “incapable of being executed in

accordance with legislative intent” without Section 80G.07. Id. The bullion dealer law,

even without Section 80G.07, still provides significant consumer protection benefits.

Dealers must still register with the state, and the law requires the commissioner to deny




15Contrary to the Coin Dealers’ arguments, no other aspect of the bullion dealer law is
extraterritorial, because the other provisions do not require regulated entities to conduct
their out‐of‐state business according to Minnesota’s terms. Although out‐of‐state
transactions count toward the registration requirement, see supra Analysis I.A, unlike
Section 80G.07, Section 80G.02 does not regulate or restrict how dealers conduct their
business outside Minnesota. Section 80G.02 merely requires a dealer to register with the
state, but it does not dictate the terms of out‐of‐state transactions. The surety bond
requirement, as discussed above, now only covers transactions with Minnesota
consumers, so it also does not regulate how dealers conduct their out‐of‐state business.



                                            20
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 21 of 33




the application of anyone who has been convicted within the last ten years of a financial

crime or crime involving fraud or theft. Minn. Stat. § 80G.04, subdiv 1. It also gives the

commissioner authority to deny, suspend, or revoke a dealer’s registration if the dealer

violates certain state consumer protection statutes. Id. § 80G.03, subdiv. 1(5). In addition,

dealers must still acquire a surety bond, which provides recourse to consumers cheated

by unscrupulous dealers. Id. § 80G.06. Finally, the commissioner still has the power to

enforce these requirements. Id. § 80G.10.

       II.    Void for Vagueness

       The Coin Dealers next challenge the bullion dealer law as void for vagueness. The

Court dismisses this claim. A statute violates due process if it is so vague that ordinary

people cannot understand what conduct is prohibited or if it “encourage[s] arbitrary and

discriminatory enforcement.” Skilling v. United States, 561 U.S. 358, 402–03 (2010) (citation

omitted). The Court must consider whether the bullion dealer law is vague as applied to

the Coin Dealers, because “[a] plaintiff who engages in some conduct that is clearly

proscribed cannot complain of the vagueness of the law as applied to the conduct of

others.” United States v. Frison, 825 F.3d 437, 442 (8th Cir. 2016) (citation omitted).

       The Coin Dealers’ arguments that the bullion dealer law is unconstitutionally

vague fall into three categories: (1) the term “dealer” is vague; (2) there is a “circular

interrelation” problem with the definitions of “dealer” and “dealer representative”; and




                                              21
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 22 of 33




(3) several terms used in the bullion dealer law are undefined. (ECF No. 21 at 30–34.)

None of these three arguments is availing.

       A. “Dealer”

       The Coin Dealers claim that the term “dealer” is vague because its definition does

not comport with the ordinary use of the term, because the definition can apply to

consumers, and because it can refer to someone who has only made one bullion

transaction in their entire life. (Id. at 30–31.) In Minnesota, words and phrases that are

defined in the statute are to be construed according to that definition. Minn. Stat.

§ 645.08(1). So just because the statute defines “dealer” slightly unconventionally

compared to its normal usage does not mean that “[someone] of common intelligence

must necessarily guess at its meaning.” United States v. Birbagher, 603 F.3d 478, 484 (8th

Cir. 2010) (citation omitted). Nor is the statute vague because someone who would

generally be referred to as a consumer may be a “dealer” under the statute. Again,

defined terms are construed according to that definition. Minn. Stat. § 645.08(1). For a

coin dealer to determine whether she is a “dealer,” she must only ask (1) whether she

transacts in bullion products or investments; (2) whether she is incorporated or domiciled

in Minnesota, has a dealer representative in Minnesota, or does business with Minnesota

citizens; and (3) whether one of the subdivision 3(b) exceptions applies. Minn. Stat.

§ 80G.01, subdiv. 3. A reasonably intelligent person would have fair notice of whether

she is a dealer.



                                             22
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 23 of 33




       B. Circularity

       The Coin Dealers also claim that the law is vague because the definition of “dealer”

depends, in part, on the definition of “dealer representative” and vice versa. (ECF No. 31

at 31.) Although these terms are defined in relation to each other, see Minn. Stat. § 80G.01,

subdivs. 3–4, the Court cannot conclude that a person of reasonable intelligence would

be unable to figure out whether someone is a “dealer” or “dealer representative” based

on this definitional quirk. The Coin Dealers have raised no factual scenario where the

cross‐incorporated definitions of “dealer” and “dealer representative” would prevent

potentially regulated parties from determining whether they are covered by the statute,

and the Court is unable to think of such an example.

       Take, for example, an Iowa coin dealer who owns a store in Minnesota. The coin

dealer never sets foot in Minnesota, and he hires an employee to work at his Minnesota

store. There can be no dispute that the Iowa coin dealer is a “dealer,” because he sells

bullion products and has a representative in Minnesota; similarly, the employee is a

dealer representative because he is an employee of the Iowa coin dealer.

       C. Undefined Terms

       The Coin Dealers admit that “wholesale” and “retail” have widely understood

meanings but claim that, in context, they are vague because of the structure of the bullion

products market. As for “wholesale,” the Coin Dealers claim that this term is vague

because, unlike ordinary consumer products, bullion products do not have “an ultimate



                                             23
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 24 of 33




consumer”; rather, people often buy and hold bullion products as investments. (ECF

No. 21 at 32–33.)

       This argument represents an effort by the Coin Dealers to manufacture vagueness

where none exists. Undefined words in statutes are construed according to their

“common and approved usage.” Minn. Stat. § 645.08(1). “Wholesale,” as the Coin Dealers

acknowledge, has a commonly understood meaning. (ECF No. 21 at 32 (providing a

“commonly understood” meaning of “wholesale”).) When words used in a statute are

“widely understood,” they are not unconstitutionally vague. Duhe v. City of Little Rock,

902 F.3d 858, 864 (8th Cir. 2018) (citations omitted). The Coin Dealers insist that bullion

products do not have an “ultimate consumer” in the same way a box of breakfast cereal

does. (ECF No. 21 at 32.) But this difference in product consumption does not mean that

people of reasonable intelligence would be unable to determine whether they are

engaging in wholesale transactions. Whether one is wholesaling, as the Coin Dealer’s

definitions illustrate, need not depend on what the end purchaser does with the product.

       Further, this subsection is not so vague as to invite arbitrary or discriminatory

enforcement. The Court also notes that the subdivision 3(b)(1) exception to dealer status

does not directly prohibit any conduct. Rather, it exempts certain merchants from the

bullion dealer law’s requirements.

       The Coin Dealers also assert that the term “consumer” is vague, so they cannot

determine whether they are a dealer or whether they have to register. (ECF No. 21 at 33–



                                            24
          CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 25 of 33




34.) The Coin Dealers claim confusion because someone may be both a “consumer” and

a “dealer” under the law. They do not explain, however, the basis for their assumption

that these must be mutually exclusive categories. Suppose a Minnesota citizen went to a

coin shop and bought a bullion product. She is a consumer. If she then goes home and

sells the bullion product online to a consumer, she would be a “dealer” under subdivision

3(a)(1) because she would be selling a bullion product to a consumer and is domiciled in

Minnesota.16 Aside from claiming in the abstract that “consumer” is vague, the Coin

Dealers have not proposed any scenarios in which a party would be unable to discern

whether it is selling to a consumer.

         In sum, even though the bullion dealer law does not define several terms, it gives

regulated parties fair notice about what conduct is prohibited and it does not invite

arbitrary or discriminatory enforcement. Skilling, 561 U.S. at 412.

         III.   Preemption

         The Coin Dealers’ final two challenges to the bullion dealer law are on preemption

grounds, and the Court also dismisses these claims. The overarching principle applicable

to these challenges is that state laws that interfere with, or are contrary to, federal law are

preempted. Wuebker v. Wilbur‐Ellis Co., 418 F.3d 883, 886 (8th Cir. 2005) (first citing U.S.

Const. art. VI, cl. 2; then citing Wis. Pub. Intervenor v. Mortier, 501 U.S. 597, 604 (1991)).

There are three types of preemption—express preemption, field preemption, and conflict


16   Assuming that none of the subdivision 3(b) exceptions apply.


                                              25
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 26 of 33




preemption; only conflict preemption is at issue here. Id.; (ECF No. 21 at 34–40.) Conflict

preemption occurs if it is impossible to comply with both state and federal laws or if a

state law “stands as an obstacle to the accomplishment and execution of the full purposes

and objectives of Congress.” Arizona v. United States, 567 U.S. 387, 399 (2012) (internal

quotation and citation omitted). “Congressional intent is the touchstone” of preemption

analysis, Wuebker, 418 F.3d at 886 (citation omitted), and “courts should assume that ‘the

historic police powers of the States’ are not superseded ‘unless that was the clear and

manifest purpose of Congress.’” Arizona, 567 U.S. at 400 (citations omitted). The Coin

Dealers challenge the bullion dealer law as it applies to both coins and IRAs.

   A. Currency

       The Court discerns three separate arguments related to currency preemption:

(1) the law impermissibly requires a license to do something that federal law authorizes

people to do; (2) the law interferes with Congress’s policy of maximizing the number of

bullion dealers; and (3) the law interferes with Congress’s policy of making United States

bullion coins widely available.

       1. Sperry

       The Coin Dealers cite Sperry v. State of Florida ex rel. Florida Bar for the proposition

that a state may not require a license to do something that federal law authorizes. 373

U.S. 379, 385 (1963). Sperry, the plaintiff who was not admitted to practice law in Florida,

prepared and prosecuted patents in Florida anyway, and the Florida Bar charged him



                                              26
        CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 27 of 33




with the unauthorized practice of law. Id. at 381–82. Such activity, though, was expressly

permitted by federal statute and the Commissioner of Patents. Id. at 384. The Supreme

Court, in holding that Florida could not prohibit Sperry’s patent prosecution activities,

stated that “[a] State may not enforce licensing requirements which, though valid in the

absence of federal regulation, give the Stateʹs licensing board a virtual power of review

over the federal determination that a person or agency is qualified and entitled to perform

certain functions.” Id. at 385 (internal quotations and citations omitted).

       Sperry has mainly been applied to state rules regarding attorneys’ authorization to

practice law or agents practicing before a federal agency. See, e.g., Surrick v. Killion, 449

F.3d 520, 530 (3d Cir. 2006) (“Sperry therefore stands for the general proposition that

where federal law authorizes an agent to practice before a federal tribunal, the federal

law preempts a stateʹs licensing requirements to the extent that those requirements hinder

or obstruct the goals of federal law.”); Baylson v. Disciplinary Bd. of Sup. Ct. of Pa., 975 F.2d

102, 111–12 (3d Cir. 1992); In re Desilets, 291 F.3d 925, 928–31 (6th Cir. 2002); Jewell v. Herke,

No. 20‐CV‐1427 (PJS/DTS), 2021 WL 878896, at *4–5 (D. Minn. Mar. 9, 2021). The bullion

dealer law does not regulate parties’ ability to practice law or practice before a federal

agency. The Court sees no compelling reason to extend the doctrine to cover the Coin

Dealers’ claims.

       Additionally, there is not as significant a conflict here as there was in Sperry. In

Sperry, the Florida Bar’s charge against Sperry was directly contrary to federal law. 373



                                               27
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 28 of 33




U.S. at 385. One must strain to discern any conflict between the bullion dealer law and

federal law. Federal law directs the Secretary of the Treasury to mint certain coins and

establishes that they can be used as legal tender. 31 U.S.C. §§ 5112(a), 5112(h), 5112(n),

5112(o), 5112(q). The bullion dealer law requires that bullion dealers meet certain

requirements, including registering with the state and obtaining a surety bond. See

generally Minn. Stat. ch. 80G. The bullion dealer law does not cover the use of coins as

currency, because such use would not constitute “buy[ing], sell[ing], solicit[ing], or

market[ing] bullion products.” Minn. Stat. § 80G.01, subdiv. 3(a). Thus, even if the Sperry

doctrine applied here, there is no analogous conflict between state and federal law.

       2. Congress’s Policy to Maximize the Number of Bullion Dealers

       The Coin Dealers next argue that federal law preempts the bullion dealer law

because it impedes Congress’s policy of maximizing the number of bullion dealers. (ECF

No. 21 at 36–37.) In support of this, the Coin Dealers point to a subsection of the

Presidential $1 Coin Act of 2005, which states that the Director of the Mint should “ensure

that a maximum number of reputable, reliable, and responsible dealers are qualified to

offer for sale all bullion coins” issued by the Mint. 31 U.S.C. § 5112(p)(4).

       But for a state law to be preempted, it must “stand[] as an obstacle” to achieving

the objectives of Congress. Arizona, 567 U.S. at 399 (internal quotation omitted). Even

assuming that Section 5112(p)(4) evinces Congress’s intent to maximize the number of

“reputable, reliable, and responsible” bullion dealers generally, rather than just dealers



                                             28
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 29 of 33




of the one‐dollar coin, the bullion dealer law does not stand as an obstacle to Congress’s

intent. To the contrary, the bullion dealer furthers Congress’s objective, because Congress

did not intend only to maximize the number of dealers, but rather to maximize the

number of “reputable, reliable, and responsible dealers.” 31 U.S.C. § 5112(p)(4). By

requiring bullion dealers to register with the state and obtain a surety bond, the bullion

dealer law ensures that bullion dealers will be “reputable, reliable, and responsible,” so

the law is not preempted on this basis.

       3. The Mint’s Policy to Make Bullion Coins Widely Available

       The Coin Dealers also claim that the bullion dealer law impedes the Mint’s policy

of making bullion coins widely available. (ECF No. 21 at 37–39.) In support, the Coin

Dealers cite a Department of the Treasury document titled, “Procedures to Qualify for

the Purchase of Gold, Platinum and Palladium Bullion Coins.” (ECF No. 23‐3.) This

document states that the Mint will use “private sector distribution channels” to ensure

that bullion coins are “[a]s widely available to the public as possible.” (Id. at 3.) In the

Coin Dealer’s view, the bullion dealer law’s requirements and prohibitions conflict with

the Mint’s policy.

       Although federal regulations can sometimes preempt state law, Wuebker, 418 F.3d

at 887 (citation omitted), the Department of the Treasury’s document does not have

preemptive force. “[O]nly federal laws ‘made in pursuance of’ the Constitution . . . are

entitled to preemptive effect.” Va. Uranium, Inc. v. Warren, 139 S. Ct. 1894, 1907 (2019)



                                            29
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 30 of 33




(plurality opinion) (first quoting U.S. Const. art. VI, cl. 2.; then citing P.R. Dep’t of

Consumer Affs. v. Isla Petroleum Corp., 485 U.S. 495, 503 (1988)); see Christensen v. Harris

Cnty., 529 U.S. 576, 587 (2000) (explaining that agency materials such as opinion letters,

policy statements, agency manuals, and enforcement guidelines do not have the force of

law). Evidence of Congress’s or an agency’s preemptive purpose, either express or

implied, must be found in the “‘text and structure’” of a statute or regulation. Va.

Uranium, 139 S. Ct. at 1907 (quoting CSX Transp., Inc. v. Easterwood, 507 U.S. 658, 664

(1993)). The statements that the Coin Dealers claim reflect a preemptive purpose are not

in a statute or regulation, so they do not preempt the bullion dealer law.

   B. IRAs

       The Coin Dealers claim the bullion dealer law is preempted by a federal policy of

allowing bullion coins to be held in an IRA. Commissioner Arnold responds that the Coin

Dealers lack standing to bring this preemption argument, and even if they have standing,

the argument fails. The Court concludes that the Coin Dealers have standing, but that

their argument fails.

   1. Standing

       Commissioner Arnold claims that the Coin Dealers have not alleged an injury

sufficient to establish standing because there is no real or imminent threat of injury to the

Coin Dealers. (ECF No. 29 at 27–29.) To establish standing, the Coin Dealers must show

that they: (1) have suffered a cognizable injury; (2) that the defendant caused; and (3) that



                                             30
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 31 of 33




would likely be redressed with a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555,

560–61 (1992) (citations omitted). For the injury prong, the Coin Dealers must show that

they suffered an “invasion of a legally protected interest” that is “concrete and

particularized,” and “actual or imminent, not conjectural or hypothetical.” Id. at 560

(internal quotations and citations omitted).

       The Coin Dealers have established an “actual or imminent” risk of harm. The Coin

Dealers would like to buy bullion products or investments in bullion products in their

IRAs or sell such products to consumers’ IRAs. (Compl. ¶¶ 183–85.) The Minnesota

Commerce Department has audited IRAs to find companies that are selling to Minnesota

citizens’ IRAs. (ECF No. 1‐1.) The Commerce Department has also entered into a consent

order with a company alleged to have violated the bullion dealer law by selling bullion

products, “primarily in the form of Self‐Directed IRAs,” to Minnesota consumers. In re

Bullion Produce Dealer TMTE, Inc. Metals.com, Chase Metals, LLC, 53857/GM, 2020 WL

6205599, at *1 (Minn. Dept. Comm. Sept. 21, 2020). Based on the Commerce Department’s

past enforcement of the bullion dealer law against dealers mainly transacting in IRAs, the

Coin Dealers have established an “actual or imminent risk” of injury. Lujan, 504 U.S. at

560.

   2. IRA Preemption

       The Coin Dealers have not overcome the presumption against preemption with

respect to IRAs. To support their argument that there is a federal policy favoring bullion



                                               31
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 32 of 33




products in IRAs, the Coin Dealers cite 26 U.S.C. Section 408, which establishes rules for

IRAs. In general terms, Section 408 gives tax advantages to certain retirement accounts.

“Collectibles” are excluded from favorable tax treatment, but “collectible” does not

include certain bullion products. 26 U.S.C. § 408(m). This, the Coin Dealers claim, shows

that Congress has a policy of making bullion coins a permissible IRA investment,

meaning that the bullion dealer law is preempted.

      Not so. The fact that Congress granted favorable tax treatment to bullion products

in IRAs does not necessarily mean that Congress preempted state laws regulating bullion

in the same context. Under the Coin Dealers’ logic, states would be prohibited from

regulating anything that could be held in an IRA: stocks, bonds, real estate investment

trusts, and money market accounts, to name a few. The Court cannot glean a “clear and

manifest purpose” of Congress to preempt state regulation of bullion products by

granting them favorable tax treatment.

                                    CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1.     Plaintiffs’ Motion for Summary Judgment (ECF No. 19) is GRANTED IN

             PART and DENIED IN PART;




                                           32
       CASE 0:20-cv-02019-NEB-BRT Doc. 38 Filed 07/23/21 Page 33 of 33




           a.     The motion is granted as to Counts Two (Dormant Commerce Clause—

                  Discrimination)         and   Three    (Dormant     Commerce      Clause—

                  Extraterritoriality);

           b.     The words “in this state” are stricken from Minnesota Statute Section

                  80G.01, subdivision 3(b)(5); and

           c.     Minnesota Statute Section 80G.07 is stricken.

      2.        Defendant’s motion to dismiss (ECF No. 26) is GRANTED IN PART and

                DENIED IN PART; and

           a.     Counts One (Dormant Commerce Clause—Excessive Burden), Four

                  (Void for Vagueness), Five (Currency Preemption), and Six (IRA

                  Preemption) are DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: July 23, 2021                                 BY THE COURT:

                                                     s/Nancy E. Brasel
                                                     Nancy E. Brasel
                                                     United States District Judge




                                                33
